Citation Nr: 0521376	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  97-26 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for residuals of 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1952 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case has previously come before the Board.  The 
Secretary and the appellant (the parties) filed a joint 
motion for remand, citing VCAA.  In December 2002, the Court 
vacated the Board's March 2001 decision.  In September 2003, 
the Board remanded the matters to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.

The appellant had a hearing before a hearing officer at the 
RO in March 1998.  A transcript of the hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  Chronic bronchitis was not manifest in service and is not 
attributable to service.  

2.  There are no residuals related to in-service treatment 
for spontaneous pneumothorax.




CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Residuals of spontaneous pneumothorax were not incurred 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in April 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the April 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Analysis

The appellant contends that he has had chronic bronchitis 
since separation.  He also contends that he residuals related 
to in-service treatment for spontaneous pneumothorax.  

The Board notes that the original claims folder is not 
available.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(the Board has a heightened duty of review in cases where 
service medical records are presumed destroyed).  A rebuilt 
claims folder has been established, which includes a 1969 
Board decision in regard to the issues on appeal.  That 
decision notes the evidence that was contained in the service 
medical records, private clinical records from Drs. A. S. and 
E. N. B., and an April 1968 VA examination report.  The 
rebuilt claims folder also contains actual private clinical 
records dated in 1978 and has been supplanted with summaries 
of treatment provided by Drs. A. S. and E. N. B.  There has 
been no dispute as to the accuracy of the record as reported 
by the Board in 1969.  The Boards finds no prejudice to the 
appellant in proceeding with the claims on appeal at this 
time. 

The Board's October 1969 decision summarizes the relevant 
evidence of record at that time.  This evidence showed that, 
on examination prior to entry into active service in February 
1952, the appellant's physical and chest X-ray examinations 
were negative for a respiratory defect.  He was treated for 
acute bronchitis in May 1952 with wheezing throughout, 
hyperresonance over the left lung area, absent breath sounds, 
and decreased vital function.  In August 1952, he complained 
of coughing, expectoration, chest pain and fever.  Physical 
examination revealed a congested nose and pharynx, but his 
chest was clear.  In late March 1953, he was found to have a 
spontaneous pneumothorax on the left with a 70 percent 
collapse.  There were slight crepitant rales at the left base 
and, after a day of treatment, no breath sounds were present 
on the left.  There was hyperresonance and decreased vocal 
fremitus.  He was transferred from the ship to the hospital.  
During hospitalization from April to May 1953, his condition 
improved and his lung re-expanded.  He was returned to light 
duty for a period of one month with no heavy work permitted.  
The April 1954 separation examination shows no respiratory 
complaints and no respiratory defects were found on physical 
or chest X-ray examination.

In February 1968, the appellant filed his original claim for 
service connection for a pulmonary condition.  At that time, 
he stated that his pulmonary condition had been present since 
1953 and that he received treatment by private physicians 
since 1964.  In March 1968, Drs. A. S. and E. N. B. reported 
treating the appellant for frequent upper and lower 
respiratory infections, colds, and chest discomfort with 
inspiratory distress and diminished vital capacity.  Dr. 
E.N.B. reported treating the appellant since 1954.

On VA examination in April 1968, the examiner noted the 
appellant's reported history of having had progressively 
worse bronchitis with frequent episodes of upper respiratory 
infections, coughing spells, expectoration and wheezing.  On 
physical examination, his chest was 34 inches on expiration 
and 351/2 inches on inspiration.  His lung fields were clear to 
palpation, percussion and auscultation.  On exercise 
tolerance test, the vital capacity was 86 percent sitting, 71 
percent after exercise and 81 percent two minutes after 
exercise.  A chest X-ray was entirely negative.  A diagnosis 
of chronic bronchitis was made on the basis of history.

The evidence of record next shows that the appellant received 
inpatient treatment for chronic obstructive pulmonary disease 
(COPD) at Del Maestro Hospital in January 1978.  His history 
showed a recent diagnosis of COPD due to onset of shortness 
of breath with increased cough.  He had a past and current 
history of smoking.  His respiratory difficulties diminished 
with intermittent positive-pressure breathing (IPPB) 
treatments.  He underwent an evaluation at the VA pulmonary 
clinic in March 1980.  At that time, he reported a 10-year 
history of bronchial asthma and 30 year history of smoking 2 
packs of cigarettes per day.  A pulmonary function test (PFT) 
indicated a mild large airway obstruction with 
hyperinflation, which was not responsive to bronchodilators.  
He was given a diagnosis of bronchial asthma.

In a medical certificate dated in July 1981, Dr. A. S. 
indicated his treatment for pulmonary and pleural conditions 
since 1955.  Dr. A. S. opined that the appellant suffered 
from a chronic pulmonary condition that "with out any doubt" 
was medically related to spontaneous pneumothorax in military 
service in 1953.  In September 1981, Dr. A. S. certified that 
the appellant had been under his professional care for 2 
years for diagnoses of chronic bronchitis and emphysema of 
the lungs.

A May 1995 medical certificate from Dr. E. N. B., who lists 
himself as a family doctor, indicated that the appellant had 
received medical treatment from 1954 to 1968 for 
bronchopulmonary respiratory infection, occasional thoracic 
aches, asmathiform crises and left pulmonary pleuritis.  He 
had a frequency of 3 to 4 times per year for these 
conditions.  Dr. E. N. B. noted that the conditions during 
those years consisted of respiratory disorders and diminished 
lung capacity.  Dr. E. N. B. also noted that he sent a 
medical certificate to VA in 1968.  In a separate medical 
certificate dated in May 1995, Dr. E. N. B. provided the 
following opinion:

[The appellant] was healthy when he 
joined the Army [] in May 1952.  He was 
transferred to Japan in March of 1953.  
During the voyage [maritime] from Japan 
to Okinawa he became sick presenting 
cough, expectoration, high fever and 
thoracic pain caused by Spontaneous 
Pneumothorax.  Upon arrival in Okinawa, 
he was immediately hospitalized and 
stayed hospitalized 38 days.  Throughout 
the hospitalization he was under intense 
therapy with antibiotics.

The Bronchial and Lung Infection 
worsened considerably, and an Acute 
Bronchitis, resistant to numerous 
treatments, transformed one alveolus or 
many pulmonary alveoli in emphysematous, 
hence susceptible to easy rupture 
allowing air to enter into the pleural 
cavity, originating an Spontaneous 
Pneumothorax as happened in the ship 
from Japan to Okinawa.  This 
Pneumothorax, if of small size, can go 
unnoticed, even to radiographic 
examination.  It can disappear by itself 
or grow slowly and forcefully compress 
the lung, because a larger amount of air 
is introduced into the lung, and a 
Spontaneous Infected Pneumothorax can 
occur because of infected secretions.

This Pneumothorax jointly with the 
bronchial infection, caused a Pleuritis 
of the Visceral Pleura as well as of the 
Parietal Pleura, which, without any 
doubt, has caused an irreversible lesion 
to the [appellant], with a partial 
dysfunction in his breathing and a 
Pleuritis characterized by Pleuritic 
Rub.

An infectious lung process in which the 
[appellant] was submitted to treatment 
with antibiotics for more than thirty 
days, most have left permanent lesions 
that are the ones causing the 
respiratory disorders and other 
deficiencies which still affect [the 
appellant].  

In a letter dated in October 1994, Dr. R.H.H.R. indicated 
that he had been treating the appellant for COPD since August 
1991.

During his appearance before the RO in March 1998, the 
appellant denied any health problems prior to his entrance 
into service.  In-service, he recalled one instance of 
treatment for bronchitis prior to being hospitalized for 
pneumothorax. After his hospitalization, he was detailed to a 
less physical job.  He continued to experience pain in his 
back as well as episodes of shortness of breath.  He did not 
believe he was in good health upon his discharge from 
service.  Post-service, he sought private treatment for 
symptoms which included fatigue, recurrent bronchitis, back 
pain and shortness of breath.  He stated that his symptoms 
have worsened since his discharge from service.  He indicated 
his belief that his current respiratory problems had existed 
since service and were related to his in-service treatment 
for pneumothorax.

In August 2000, the appellant underwent VA respiratory 
examination with benefit of review of his claims folder.  His 
case was reviewed and discussed with the San Juan VA Medical 
Center (VAMC) staff Pneumologist.  His history included a 
history of acute bronchitis in May 1952 and spontaneous 
pneumothorax of the left with a 70 percent collapse in March 
1953.  He was admitted in April 1953 and his condition 
improved with a re-expanded lung. On his discharge in April 
1954, he denied respiratory complaints and had negative 
physical and X-ray examinations.  He reported private 
treatment for frequent upper respiratory and lower tract 
infections since 1954, to include treatment with Dr. E.N.B. 
His April 1968 VA examination revealed complaint of 
progressive worsening of bronchitis and a diagnosis of 
chronic bronchitis was made at that time.  A July 1981 
medical certificate from Dr. A.S., who reported treating the 
appellant from 1954 to 1958, medically related a chronic 
pulmonary condition to the spontaneous pneumothorax and gave 
a diagnosis of chronic bronchitis.  In May 1995, Dr. E.N.B. 
certified that bronchial and lung infections for which the 
appellant was hospitalized in service worsened due to acute 
bronchitis.  The appellant reported a history of cigarette 
smoking of 1 pack per day for 15 years and quitting 
approximately 30 years ago. He complained of multiple 
episodes of bronchitis which were treated with oral 
antibiotics and medications.

On physical examination, the appellant complained of dry 
cough with productive cough during night or upon exercise.  
He also complained of dyspnea on exertion upon climbing 5 or 
6 steps.  He referred to asthma attacks, which consisted of 
chest tightness and shortness of breath, which occurred once 
a month at night. He was under treatment with Proventil.  His 
physical examination revealed lungs clear to auscultation 
without wheezes, rales or rhonchi.  A PFT revealed mild 
obstructive lung defect with no response to bronchodilator 
therapy. There was a mild air trapping when lung 
plethysmography was performed. His X-ray was reported as 
normal. His was given a diagnosis of chronic bronchitis.  The 
examiner opined that there were no residuals of left 
spontaneous pneumothorax in 1953.  The examiner further 
opined that his chronic bronchitis was not medically related 
to either the acute bronchitis in 1952 or the left 
spontaneous pneumothorax in 1953.  Rather, the chronic 
bronchitis was related to a history of chronic cigarette 
smoking.

A June 2003 VA outpatient treatment record shows the lungs 
were clear to auscultation.  Records dated in May 2004 
reflect complaints of chest pain.  Bilateral breath sounds 
were clear to auscultation, and respiratory examination was 
noted to be negative.  In September 2004, the chest and lungs 
were well ventilated and clear to auscultation.  

Basic entitlement for wartime disability compensation 
(service connection) is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service. 38 U.S.C.A. § 1110 (West 
1991).  The appellant served during the Korean Conflict. 38 
U.S.C.A. § 101(9) (West 1991).  Bronchitis and residuals of 
spontaneous pneumothorax are not subject to presumptive 
service connection.  See 38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. § 3.309(a) (2000).

Upon review of the above, the Board finds that the evidence 
of record preponderates against the claims for service 
connection for chronic bronchitis and residuals of 
spontaneous pneumothorax.  The appellant's service medical 
records only show treatment for an instance of acute 
bronchitis in May 1952 and an episode of spontaneous 
pneumothorax from March to May 1953.  He did not voice 
complaint, or seek treatment for, respiratory problems during 
the remainder of his 11 months of active service.  There were 
no respiratory defects found by physical or X-ray examination 
at the time of his discharge in April 1954.  At best, the 
medical evidence and testimony of record establishes that he 
first manifested chronic bronchitis and other respiratory 
disorders sometime after his discharge in 1954.

There is, however, a conflict in the evidence as to whether a 
link exists between the current respiratory disorder(s) and 
events in active service.  The Board notes that the probative 
value of a medical opinion is based on a multitude of 
factors, to include a physician's knowledge and skill in 
analyzing the data, access to the claims file and the 
thoroughness and detail of the opinion.  As is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board attaches the greatest probative weight to the VA 
opinion, offered in August 2000, which states that there are 
no residuals from the spontaneous pneumothorax and that 
chronic bronchitis was not related to the acute bronchitis in 
1952 nor the spontaneous pneumothorax in 1953.  This opinion 
is based upon consultation with a pneumonologist and 
addresses the in-service history, the history of treatment 
since 1954, the history of long-term heavy smoking and the 
opinions offered by Drs. A.S. and E.N.B.  This opinion also 
reasons that the appellant's chronic bronchitis is related to 
his well-documented long- term history of cigarette smoking.  
In contrast, the opinion offered by Dr. A.S., which consists 
of a generic statement that a chronic pulmonary condition has 
resulted from the spontaneous pneumothorax in service, is not 
supported by any reasoning and is based upon inconsistent 
recollections of treatment offered over 40 years ago.  The 
opinion offered by Dr. E.N.B., which states that the 
appellant manifests "permanent lesions" from the spontaneous 
pneumothorax which are responsible for his current 
respiratory disorders, does not address the history of heavy 
smoking.  Furthermore, his statement that there are permanent 
residuals of the pneumothorax is contradicted by the physical 
findings by the VA physician and the VA physician's specific 
determination that there were no such residuals.  More 
significantly, however, the Board finds greater probative 
value in an opinion offered by a specialist in Pneumonology 
than an opinion offered by a family doctor without the same 
specialized training.  

In June 2003, the lungs were clear to auscultation.  
Treatment records, dated in May 2004, reflect complaints of 
chest pain.  Bilateral breath sounds were noted to be clear 
to auscultation.  The Board notes that a September 2004 VA 
outpatient treatment record notes that the chest and lungs 
were well-ventilated and clear to auscultation.  

To the extent that the appellant references a November 2000 
VA examination report, the Board notes that the appellant 
underwent VA examination in August 2000, not November 2000.  
The August 2000 VA examiner specifically stated, "[t]he 
claim folder was available and reviewed prior to the 
veteran's examination, as well as private medical treatment 
records and medical certificated from Dr. E.[] N.[]-H.[] 
dated May 29, 1995.  Also BVA REMAND dated November 10, 
1999."  The examiner specifically noted the appellant's in-
service history of acute bronchitis in May 1952, spontaneous 
pneumothorax of the left with a 70 percent collapse in March 
1953, with improvement and a re-expanded lung with inpatient 
treatment in April 1953, and a no respiratory complaints at 
separation in April 1994, as well as a negative chest-x-ray 
and physical examination.  The report notes post-service 
treatment since 1954 for frequent upper respiratory and lower 
tract infections.  Clearly, the August 2000 VA examiner 
thoroughly considered and reviewed the record.  A 
consultation with a pneumologist was also noted to have been 
considered in formulating the opinion.  The examiner's 
thorough and well-reasoned opinion addressed the other 
opinions of record and the results the associated clinical 
testing are a part of the report.  

In comparing the positive and negative evidence in this case, 
the Board may favor the opinion of one competent medical 
professional over that of another, as long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adopt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  It is 
the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence of record.  
See Owens, Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  

The Board emphasizes that the appellant has had ample notice 
of the evidence necessary to substantiate the claims, to 
include the notice contained in the April 2004 letter from 
the AOJ.  The Board notes that records from Drs. A. S. and E. 
N. B., as well as the Social Security Administration are 
unavailable.  The appellant has failed to return to the AOJ 
the written consent forms (VA Form 21-4142) required to 
obtain additional records, to include in response to the 
April 2004 AOJ request for such.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for chronic bronchitis is denied.

Service connection for residuals of spontaneous pneumothorax 
is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


